DETAILED ACTION
Allowable Subject Matter
Claims 8-12 are allowed.
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches similar polarizing laminates, the prior art does not teach or reasonably suggest such a polarizer having a barrier layer made from the specific composition set forth in claim 5. The prior art also does not teach or reasonably suggest a method for making a polarizing plate as set forth in claim 8, wherein a process film is attached to the barrier layer after deposition of the barrier layer but prior to curing, and wherein the peel strength between the barrier layer and the process film is about 40 gf/25 mm or less.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Youn, KR20160037811, cited herein according to a machine translation, in view of Hirayama, US PGPub. No. 2013/0236149.
Regarding claims 1 and 13, Youn teaches a polarizing plate for an optical display comprising, in order, an adhesive layer (40 of Fig. 3), a barrier layer (20 of Fig. 3), a polarizer (10 of Fig. 3) and a protective film (30 of Fig. 3). Youn teaches that the barrier layer may be formed directly on the polarizer (Fig. 3) and may comprise an epoxy compound and an initiator (¶ [0010]-[0011]).
The teachings of Youn differ from the present invention in that although Youn teaches an initiator, Youn does not specifically teach a sulfonium antimony initiator. Hirayama, however, teaches a similar curable epoxy composition (Abstract) and teaches that such epoxy compositions may be cured by sulfonium antimony initiators (¶ [0032]). It would have been obvious to one of ordinary skill in the art to use a sulfonium antimony initiator to cure the epoxy composition of Youn, as Hirayama explicitly teaches sulfonium antimony initiators to be appropriate for curing such epoxy compositions. 

Regarding claim 2, Youn teaches a glass transition temperature of 90°C or more (¶ [0088]). 

Regarding claim 3, the teachings of Youn differ from the present invention in that Youn does not teach any specific yellow index. It would, however, have been obvious to one of ordinary skill in the art to select whatever yellow index was appropriate based on the intended use of the polarizer, including an index of 1.0 or less. Additionally, it would have been obvious to one of ordinary skill in the art to minimize the yellow index of the product as much as possible because one of ordinary skill in the art would have understood that minimizing the yellow index would minimize color distortion in the product. 

Regarding claim 4, Hirayama teaches triphenylsulfonium antimony hexafluoride (¶ [0032]). 

Regarding claim 7, Youn teaches that the barrier layer may have a thickness of less than 20 microns (¶ [0091], [0105]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785